DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/663,056 last filed on December 29th, 2021.
Claims 1, 17, and 19 were amended.
Claims 1-19 remain pending and have been examined, directed to dynamic runtime optimization of logical expressions for processing information.

Upon further review of the latest filings, no new claim amendments nor new responses/remarks accompanied the RCE request in response to the examiner’s advisory action response.  The examiner is therefore left with the same arguments presented in the Response th, 2021.  The representative had argued then that the applied Day reference does not teach of the amended language.  
In response, the examiner respectfully disagrees.   Day discloses about the same issue in the background section and provides an approach to changing the ordering of operations in order to save on time and resources.  Therefore the examiner remains unpersuaded. 
The independent claims 1, 9, and 17 were all similarly amended and argued and therefore are all still rejected under the same rationale.
The remaining dependent claims were not specifically amended nor argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 6-8, 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2006/0026116 A1 to Day et al. (“Day”).

As to claim 1, Day discloses a computer-implemented method for optimizing evaluation of a logical expression, the method comprising: 
receiving an original logical expression to be applied by a computer program for processing input information, the original logical expression having at least one operator and a subexpression (Day discloses of an overall system that can analyze and evaluate logical expressions that includes one or more user defined functions (UDFs) in order to optimize database queries/transactions/throughput.  An example of a query Q can involve multiple variables such as UDF, F1, F2, and K, along with logical operators.  Day explains that queries Q can be iterative and that UDFs can be called to retrieve/return one or more values.  In one example, Day discloses that a Query Q is parsed into multiple terms conjoined by a logical AND operator, and contains a term/expression UDF x (F1,F2)>K (where F1 and F2 are both fields within a record in a database and K is a constant).  It was explained that Q is executed by evaluating the expression UDF x (F1,F2) with respect to N records, or M times of those N records, and then those M and N values are subsequently incremented in their corresponding fields (evaluated field and selected field).  Using mathematical properties, like the distributive law, Query Q could be rewritten in an expanded form, such as Q = UDF(F1) AND UDF(F2) for 1 iteration, and repeated up to M times out of N records.  Therefore, this logical 1,F2)” wherein this subexpression can be further expanded into for example “UDF(F1)” AND “UDF(F2)”, e.g., Day: ¶¶ [0004], [0008], [0031], [0044-45], and [0052-53]); 
receiving statistics accumulated about how the computer program applies the subexpressions of the original logical expression for processing the input information received by the computer program (The data or results from prior query executions, as it relates to the corresponding user application(s) or operation(s), are all stored within memory structures like a database, which can be retrieved, e.g., Day: ¶¶ [0031], [0033], and [0035]); 
determining an average cost of evaluation of the logical expression by swapping left and right branches of the logical expression (Day discloses of considering changing the ordering of executions around operators with the aim to reduce the average number of executions, e.g., Day: ¶¶ [0004], [0008], [0011-12], [0016], [0039], and [0048]);
using the accumulated statistics to optimize the order in which the subexpressions would be applied by the computer program (Using the captured/stored statistics, the system can change the order of the different expressions, in order to optimize on costs, e.g., Day: abstract, ¶¶ [0008], [0039], [0053], [0055], [0058], and [0062-64]); and 
outputting for application by the computer program an optimized logical expression having the subexpressions ordered in accordance with the optimized order (Following the above steps, once the ordering is determined, the system/application would execute/output the optimized list of expressions, e.g., Day: ¶¶ [0031] and [0069]).

As to claim 2, Day further discloses the method of clam 1, wherein the logical expression is a regular expression (Following claim 1, querying for “Q” is an expression as it equated to various formulas/UDFs, e.g., Day: ¶¶ [0044-45], [0048], and [0052-53]).

As to claim 3, Day further discloses the method of claim 1, wherein the statistics include a match counter associated with each subexpression that has been incremented each time the associated subexpression is matched by the incoming information, wherein using the accumulated statistics to optimize the order further comprises sorting the plurality of subexpressions as a function of their associated match counters (Each time a subexpression or UDF is executed, there is an associated counter that is incremented, and the accumulated statistics or numbers can lead to re-ordering the formulas for optimization, e.g., Day: ¶¶ [0041], [0044-45], [0048], and [0052-53]).

As to claim 6, Day further discloses the method of claim 1, wherein optimizing the order in which the subexpression would be applied by the computer program is further a function of cost of comparison for evaluating the subexpressions (Day discloses of costs and/or weighted costs for evaluating different sets of expressions containing the various UDFs, e.g., Day: ¶¶ [0041], [0045] and [0052-53]).

As to claim 7, Day further discloses the method of claim 1, wherein optimizing the order in which the subexpressions would be applied by the computer program is further a function of, in association with each subexpression, a type of related operator to which the subexpressions is related, a number of times the subexpression was evaluated, a cost of evaluating the subexpression, a weighted cost associated with the subexpression, and a side of the related operator to which the subexpression is disposed (Day discloses of optimizing the order of execution, based upon different operators/related operators, the number of times different UDFs were evaluated, the weighted values/costs, and whether they can be grouped together on one side of an operator/related operator, e.g., Day: ¶¶ [0041], [0048] and [0052-53]).

As to claim 8, Day further discloses the method of claim 1, further comprising providing a user interface that outputs for display the original logical expression and the optimized logical expression (Day discloses of users with their corresponding devices that would have displays to present what they are working on, which means it would also display the various expressions containing the various UDFs that the users have selected, e.g., Day: ¶¶ [0008-9], [0044], [0052-53], and [0069]).

claim 11, Day further discloses the method of claim 1, wherein the computer program applies the logical application as a filter (Running any application and testing the various UDFs would be akin to filtering, e.g., Day: ¶¶ [0031-32], [0045], [0051], and [0069]).

As to claim 12, Day further discloses the method of claim 1, further comprising: 
determining a plurality of subexpressions included in the original logical expression (Any query “Q” can be made up of any number of subexpressions or UDFs, e.g., Day: ¶ [0044]);
applying the original logical expression to the computer program for processing the input information (Users can run various applications and evaluate how their queries or UDFs would perform when executed, e.g., Day: ¶¶ [0031-32], [0045], [0051], and [0069]); and 
accumulating statistics on the number of times each subexpression is evaluated and the number of times the subexpression matches the input information (The system can process the tasks/queries and keep track of the count for each corresponding UDF that gets executed, e.g., Day: ¶¶ [0041], [0044-45], [0048], [0052-53], and [0069]).

As to claim 13, Day further discloses the method of claim 12, wherein sorting the plurality of subexpressions is performed periodically or continually during application of the original logical expression to the computer program for processing the input information in real time (A count is incremented with the corresponding UDF each time its executed, which would be happening continuously or in real time as it is requested by the user, e.g., Day: ¶¶ [0041], [0044-45], [0048], [0052-53], and [0069]).

As to claim 14, Day further discloses the method of claim 12, wherein accumulating the statistics includes: 
associating a match counter to each subexpression (see below); and 
each time the subexpression of the plurality of subexpressions is matched, further incrementing a match counter associated with that subexpression (For both limitations, see the similar corresponding rejection in claim 3 as Day discloses of keeping count of the different variables or UDFs being used, e.g., Day: ¶¶ [0041], [0044-45], [0048], and [0052-53]).

As to claim 15, Day further discloses the method of claim 12, wherein accumulating the statistics includes determining at least one of a type of related operator to which the subexpressions is related, a number of times the subexpression was evaluated, a cost of evaluating the subexpression, a weighted cost associated with the subexpression, and a side of the related operator to which the subexpression is disposed (Similar to claim 7, there are statistics keeping track of how different operators/related operators perform, the number of times different UDFs were evaluated, the weighted values/costs, and whether they can be grouped together on one side of an operator/related operator, e.g., Day: ¶¶ [0041], [0048] and [0052-53]).

As to claim 16, Day further discloses the method of claim 14, wherein incrementing the match counter is performed periodically or continually during application of the original logical expression to the computer program for processing the input information in real time (Following claims 1 and 3/14, Day discloses of a count that is incremented with the corresponding UDF, which would be happening continuously or in real time as it is requested by the user, e.g., Day: ¶¶ [0041], [0044-45], [0048], [0052-53], and [0069]).

As to claim 17, see the similar corresponding rejection of claim 1 as Day further discloses of the system with memory and processor means to carry out the steps (e.g., Day: ¶ [0073])

As to claim 18, see the similar corresponding rejection of claim 3.

As to claim 19, see the similar corresponding rejection of claim 1 as it can be an iterative process as the optimized results are used as inputs again, thus repeating the same steps/process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0026116 A1 to Day in view of U.S. Patent Publication No. US 2020/0084118 A1 to Gudipati et al. (“Gudipati”).

As to claim 4, Day in view of Gudipati further discloses the method of claim 1, wherein the input information is network traffic of a network, the original and optimized logical expressions are filters for filtering the network traffic, and the optimized logical expression is output in real time during network operation as the filter is applied to the network traffic (Day does not expressly further disclose of evaluating network traffic as an input source.
Gudipati more expressly discloses of evaluating network performance using various variables/formulas, and in real time (e.g., Gudipati: ¶¶ [0028-29], [0055] and Figure 1).
Based upon Gudipati’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Gudipati’s teachings together within Day’s overall system and teachings.  One of ordinary skill in the art would have been motivated to combine them because the resulting combined system would be able to more effectively evaluate and optimize network traffic and performance (e.g., Gudipati: ¶¶ [0008] and [0026]).

As to claim 5, Day further discloses the method of claim 4, wherein the input information is selected from at least one of streaming data and stored data, and the input information includes at least one of text, image, audio, video, numeric, and graphical data (Day discloses about users utilizing various applications to execute their tasks.  This would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that these applications would include both live and stored data and involving at the minimum text data (e.g., Day: ¶ [0031]). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0026116 A1 to Day in view of obviousness. 

As to claim 9, Day further discloses the method of claim 3, further comprising providing a graphical user interface (GUI) that outputs for display the plurality of subexpressions and their associated match counters during application of the logical expression to the computer program while processing the input information in real time (Following after claims 1 and 3, it would have been obvious that users have a display to see what they are inputting/requesting in real time as the various expressions made up of various UDFs are being processed, e.g., Day: ¶¶ [0041], [0044-45], [0048], [0052-53], and [0069]).

claim 10, Day further discloses the method of claim 9, wherein the GUI further graphically indicates at least one of subexpressions that have an associated match counter equal to zero, subexpressions that have an associated match counter with a relatively low match counter, and subexpressions that have an associated match counter with a relatively high match counter (Following after claims 1, 3, and 9, Day discloses of users and their corresponding devices with display interfaces that can display at least one or more of the selected UDFs that would be used, with an associated count of how many times it’s been executed, e.g., Day: ¶¶ [0041], [0052-53], and [0069]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10007699 B2 to Pangeni et al.
US 20030023645 A1 to Walster et al.
US 20040266442 A1 to Flanagan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/X.Y/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455